Citation Nr: 0305512	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to July 27, 2002.

2.  Entitlement to an increased evaluation for PTSD, 
currently rated at 70 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The Board remanded this matter 
to the RO in June 2000 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to July 27, 2002, the veteran's PTSD was productive 
of no more than moderate social and occupational impairment.

3.  The symptomatology associated with the veteran's PTSD is 
manifested by no more than severe social and occupational 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to July 27, 2002 have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1996 & 2002).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.1-4.14, 4.130, Diagnostic Code 9411 (1996 & 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the June 1997 and November 2002 
rating decisions, the November 1997 Statement of the Case, 
and the October 1998, September 1999, and November 2002 
Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for his assigned disability evaluation.  In the Statement of 
the Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunities to 
present evidence and argument in support of his claim.  In 
addition, the November 2002 Supplemental Statement of the 
Case specifically informed the veteran of the provisions of 
the VCAA.  Therefore, the Board finds that the rating 
decision, Statement of the Case, Supplemental Statements of 
the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA clinical records and afforded the veteran a personal 
hearing and several VA examinations.  The RO also considered 
various lay statements and the veteran's vocational 
rehabilitation records.  Therefore, the Board finds that the 
RO has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The record shows that the RO granted service connection for 
PTSD in the June 1997 rating decision and assigned a 30 
percent disability evaluation effective from October 1996.  
The veteran disagreed with this initial evaluation and the 
present appeal ensued.  During the course of the appeal, the 
assigned evaluation was increased to 50 percent, effective 
from October 1996, and to 70 percent, effective from July 27, 
2002.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The VA clinical records associated with the claims file 
contain no pertinent findings.  Evidence in the claims file, 
including statements by the veteran, establishes that he 
received no psychiatric care prior to the date of the initial 
VA examination.

At the December 1996 VA examination, the veteran reported 
that he had been married four times and that he was unable to 
be emotionally close to others.  However, he had custody of 
his two children and had a good relationship with them.  He 
worked as a welder and got along with coworkers but had few 
friends.  He had held multiple jobs for the previous 20 
years.  He would become irritable and leave jobs.  The 
veteran complained of symptoms including flashbacks, 
nightmares, avoidant behavior, sleep impairment, and 
hypervigilance.  

Upon mental status examination, the veteran presented as 
cooperative and oriented, with good grooming.  He described 
his mood as tired and worn out.  Affect was restricted until 
he became tearful.  Concentration, insight, and judgment were 
intact.  The veteran exhibited some impairment of memory.  
Thought processes were logical but he had occasional suicidal 
thoughts.  The veteran was diagnosed with PTSD with a 
moderate amount of impairment.  The examiner noted that the 
veteran's functional capacity was fair and that he managed to 
work and support his children.

In January 1997, the veteran's daughter described her 
observations of his symptoms.  These included lack of 
motivation, insomnia, nightmares, and emotional detachment.  
The veteran also spent little time with her and her brother, 
and had held many jobs. 

At a December 1997 VA examination, the veteran complained of 
nightmares, poor sleep, flashbacks, feelings of paranoia, and 
the inability to maintain a job.  He described hallucinations 
as part of his flashbacks.  The veteran had not worked for 
the past 10 months.  He continued to have custody of his 
children and also had a girlfriend.  The examiner observed 
that the veteran attempted to appear strong and threatening 
but cried whenever he spoke of Vietnam.  He made poor eye 
contact and was in visible distress when speaking of Vietnam.  
The veteran presented as alert and oriented, and had no 
delusions, or suicidal or homicidal ideations.  Insight, 
memory, judgment, and thought processes were intact.  The 
veteran was diagnosed with moderate PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 55.  

At his personal hearing before the RO in December 1997, the 
veteran testified that he had been unemployed since February 
of that year.  He had previously worked for four years with 
the same company as a welder fabricator.  Prior to being a 
welder, he had worked as a bartender.  The veteran claimed 
that he had PTSD symptoms since his discharge from active 
service.  However, he did not know that he had PTSD until the 
recent VA examination.  He currently used no medication and 
received no treatment.  He had custody of his two teenage 
children and was seeking employment.  He complained of 
nightmares, flashbacks, hypervigilance, and sleep impairment.  
He had few social activities and spent most of his time at 
home, but had a girlfriend.  In January 1998, the veteran's 
son submitted a letter that described an incident of the 
veteran acting out a nightmare or flashback while sleeping.

The veteran's vocational rehabilitation records include a Job 
Readiness Assessment Report dated December 1997.  At that 
time, the veteran reported four failed marriages and a good 
relationship with his children.  He complained of nightmares 
and flashbacks one to two times per week, insomnia, lack of 
motivation, memory problems, and the inability to get along 
with others.  He had held many jobs since his discharge from 
service, and had worked longest as a welder.  He had been 
seeking another job since February 1997; however, he would 
not accept one that paid less than his previous job.  The 
veteran had never received counseling or medication for his 
PTSD.  The reviewer found that the veteran was not a good 
candidate for vocational rehabilitation because he had no 
desire to pursue an education, employment, or treatment.  The 
reviewer found that the veteran appeared to be only 
interested in increasing his service-connected disability 
evaluation.

A VA psychologist prepared a vocational rehabilitation 
Counseling Narrative Report dated February 1998.  It was 
noted that the veteran was employed part-time as a bartender.  
Impairments to employment were identified as exaggerated 
startle response, difficulty getting along with others, and 
chronic fatigue related to flashbacks and nightmares.  The 
veteran was determined to not have transferable skills, work 
experience, or education that would qualify him for suitable 
employment.  The psychologist opined, that because of the 
veteran's multiple service-connected and nonservice-connected 
disabilities, it was not reasonably feasible for him to 
participate in vocational rehabilitative services.  He 
believed that the veteran was unemployable.

In October 1998, the veteran's mother and sister submitted a 
letter concerning their observations of the veteran's 
symptoms.  They stated that the veteran was easily startled, 
hypervigilant, forgetful, socially isolated, and lacked 
interest in activities.

At a February 1999 VA examination, the veteran complained of 
nightmares, flashbacks, emotional detachment, avoidant 
behavior, social isolation, insomnia, and hypervigilance.  He 
currently used Zoloft to control his symptoms.  He lived with 
his mother and children and was not employed.  The veteran 
presented as oriented and well groomed.  He described his 
mood as good, and his affect was euthymic and full range.  
Thought processes were logical and there was no evidence of 
psychotic symptoms.  Memory, insight, and judgment were 
intact.  The veteran exhibited some difficulty with 
concentration.  He was diagnosed with PTSD and assigned a GAF 
score of 55.  The examiner found that the veteran had 
moderate impairment of social and occupational functioning.  
The veteran had difficulty maintaining relationships and 
jobs; however, the examiner believed that he should be able 
to maintain some meaningful employment, at least part-time.  

At a July 2002 VA examination, two examiners evaluated the 
veteran.  He described current symptomatology of social 
isolation, significant sleep problems, hypervigilance, 
heightened startle response, daily panic attacks, and 
depression.  He had not worked for five years.  He was easily 
frustrated and had difficulty getting along with others.  He 
currently used Xanax and Zoloft and had attended counseling.  

Upon mental status examination, the veteran presented as 
cooperative and oriented.  He appeared sweaty and anxious, 
and maintained poor eye contact when recounting his traumatic 
experiences.  His affect was overall constricted and he 
reported his mood as lousy.  The veteran claimed that he had 
suicidal ideations three to four times per week, but denied 
any plan or current intent.  He believed that he heard sounds 
outside of his house at night.  Speech and thought processes 
were normal, and insight and judgment were fair.  The veteran 
was diagnosed with PTSD, panic disorder with agoraphobia, and 
major depressive disorder.  The veteran was assigned a GAF 
score of 45, with major impairment of occupational and social 
functioning.  The examiners found that he was at least 
moderate to severely impaired by the PTSD and that his other 
disorders may be secondary to the PTSD.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Thus, as the 
criteria for diagnosing and evaluating psychiatric disorders 
were revised effective November 7, 1996, any increase in 
disability based on the revised criteria cannot become 
effective prior to that date.

The veteran's PTSD has been evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the former criteria for 
Diagnostic Code 9411, a 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).

Under the rating criteria effective November 7, 1996, a 50 
percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for a higher evaluation 
prior to July 27, 2002 have not been met.  During this time 
period, the veteran's symptoms were consistently identified 
as sleep impairment, nightmares, hypervigilance, and 
flashbacks.  As to social impairment, the veteran apparently 
had little social interaction; however, he maintained 
relationships with his children and girlfriend.  As to 
occupational impairment, the veteran was laid off from his 
job as a welder.  However, according to vocational 
rehabilitation records, he continued to seek employment.  In 
addition, the VA examiners opined that he was capable of 
working.  

Notably, all three VA examiners determined that the veteran 
had a moderate degree of social and occupational impairment, 
and the assigned GAF scores represented moderate functional 
impairment.  Accordingly, the Board finds that the criteria 
for an evaluation in excess of 50 percent under either the 
former or the revised criteria have not been met.  A showing 
of severe functional impairment, as required by the former 
criteria, has not been established.  Likewise, the veteran 
did not exhibit the symptoms necessary for a 70 percent 
evaluation under the revised criteria.  

The Board further finds that the requirements for a current 
evaluation in excess of 70 percent have not been met.  In so 
finding, the Board has again considered both the former and 
the revised criteria for rating psychiatric disabilities.  As 
to the former criteria, the veteran has not exhibited virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptomatology, or demonstrable inability to 
obtain or retain employment.  Likewise, the veteran has not 
demonstrated total occupational and social impairment due to 
the symptoms necessary for a 100 percent evaluation under the 
revised criteria.  

Specifically, the VA examiners of July 2002 found that the 
veteran was moderately to severely impaired by his PTSD and 
assigned a GAF score that represented serious impairment.  
The record contains no evidence of total or complete social 
and occupational impairment due solely to PTSD.  While the 
Board acknowledges that the veteran has not worked for 
several years, his inability to work has been attributed to 
both his PTSD and to his physical disabilities.  In this 
regard, the Board notes that a total rating based on 
individual unemployability, due to the veteran's service-
connected disabilities, has been in effect from July 27, 
2002.  Accordingly, the appeal is denied.


ORDER

An evaluation in excess of 50 percent for PTSD prior to July 
27, 2002 is denied.

An evaluation in excess of 70 percent for PTSD is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

